          Case 1:20-cv-01932-JPO Document 13 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MOHAMMED A. CHOWDHURY,
                   Plaintiff,
                                                                   20-CV-1932 (JPO)
                     -v-
                                                                        ORDER
 BERKSHIRE HEAVY HAULERS, INC.
 et al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       This action was filed in New York State court on October 3, 2019, and was removed to

this Court on March 4, 2020. (Dkt. No. 1.) By Order dated July 30, 2020, the Court directed

Plaintiff to appear no later than August 14, 2020, and directed Defendants to serve a copy of the

Order on Plaintiff. (Dkt. No. 6.) Defendants emailed a copy of the Order to Plaintiff but

provided no indication that Plaintiff had consented to electronic service. (Dkt. No. 7.) Plaintiff

did not appear by August 14, 2020. By Order dated August 25, 2020, the Court then directed

Defendants to serve Plaintiff in accordance with Federal Rule of Civil Procedure 5(b). (Dkt. No.

8.) On October 7, 2020, Defendants filed what appears to be email correspondence with

Plaintiff’s counsel, in which Plaintiff’s counsel “consents to electronic service in the Southern

District” and acknowledges receipt of Defendants’ earlier emails. (Dkt. No. 11.) Still, Plaintiff

did not appear.

       As of the date of this Order — nearly four months after August 14, 2020, and over nine

months since Plaintiff received notice that this case had been removed (Dkt. No. 3) — no

appearance for Plaintiff has been noticed on the docket. The Second Circuit recognizes that

“involuntary dismissal is an important tool for preventing undue delays and avoiding docket

congestion.” United States ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 250–51 (2d Cir.

                                                     1
          Case 1:20-cv-01932-JPO Document 13 Filed 12/08/20 Page 2 of 2




2004). Should Plaintiff fail to appear by December 18, 2020, the Court will dismiss this case for

failure to prosecute.

       Counsel for Defendants shall serve a copy of this Order on counsel for Plaintiff by

December 11, 2020.

       SO ORDERED.

Dated: December 8, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                   2
